Exhibit 10.26
 
ADDENDUM TO EMPLOYMENT AGREEMENT


THIS ADDENDUM TO THE EMPLOYMENT AGREEMENT is made and entered into as of this
day December 31, 2012, by and between Max Sound Corporation, a Delaware
corporation with offices at 2902 A Colorado Blvd, Santa Monica, CA 90404 (the
“Corporation”), and John Blaisure, an individual (the “Executive”), under the
following circumstances:
 
RECITALS:


a.  
The Corporation has secured the services for three years of the Executive on
January 2011 upon the terms and conditions as previously set forth on that day
and by original agreement filed in the Company’s 8k filing; and



b.  
The Executive is continuing to render services to the Corporation upon the terms
and conditions as previously set forth on January 2011.



NOW, THEREFORE, the parties mutually agree to the following changes to the
original emloyment agreement as follows:


The Corporation previously agreed to pay the Executive as compensation for his
services hereunder, set forth in Section 4 in the original agreement.


Compensation of Executive.
 
John Blaisure - CEO agreed to eliminate his previous annual bonus entitlement,
which was previously 10% of revenues. In exchange for this consideration, the
Company agreed that Blaisure will be decreased as his new bonus to 6% of net
profits and Blaisure may receive such bonus in cash or Rule 144 stock or any
combination of both.


Wheretofore, the Parties mutually and completely agreeing to the changes and
additions listed herein this Addendum in their entirety and that all other
provisions of the Employment agreement remain in full force and effect set forth
their hand and seal on this day December 31, 2012.
 

EXECUTIVE        MAX SOUND CORPORATION            
/s/John Blaisure
   
/s/ Greg Halpern
 
John Blaisure 
   
Greg Halpern - CFO
 
 
   
 
 


 